EXAMINER’S AMENDMENT
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
          Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Benns on 1/28/22.


The application has been amended as follows:













       acquiring a picture by the camera of the surveying or metrology instrument, which picture comprises the real world object which is to be surveyed or measured;
       automatic detecting and classifying of the real world object within the picture; and 
       automated loading and starting of a corresponding measurement program for measuring a direction and a distance to a measurement point of the real world object by the position determining means and the distance meter of the measurement unit upon the detecting and classifying of the real world object, for determining a location or a geometrical property of the real world object, 
       wherein:
          the automatic detecting and classifying is done with a classifier based on a classification-model acquired by machine learning, the machine learning being based on machine learning training data comprising a virtual digital three-dimensional (3D) model, representing the real world object and comprising meta information of this 3D model, wherein for the machine learning aging effects or structural deformation are also considered, and the meta information provide measurement relevant information for the real world object to be taken into account in a measurement by the measurement unit.



3. (Original)  The method according to claim 1, wherein the machine learning training data is comprising a plurality of numerically rendered images derived from the 3D model.

4. (Original)  The method according to claim 3, further comprising:
     rendering the numerically rendered images from the 3D model with a virtually simulating environmental conditions of the 3D model.

5. (Previously Presented) The method according to claim 4, wherein the environmental conditions comprise at least one of: a viewing angle, an illumination, a shading, a foreground, a background, a fog, or a scale.

6. (Original) The method according to claim 1, wherein the metadata comprises an orientation information of the object in the virtual training data.

7. (Original) The method according to claim 1, wherein the real world picture comprises 3D information and the numerically rendered images comprise 3D information.

8. (Original) The method according to claim 1, wherein the 3D model and the resulting learning data comprise the meta information with at least one surveying-feature, 

9. (Previously Presented) The method according to claim 8, wherein the at least one surveying-feature comprises at least one of an axis, symmetry, dimension, distance, angle, diameter, depth, relative proportions, geometric dependency, scalability.

10. (Original) The method according to claim 3, wherein the rendered images depict a generic geometrical feature from the 3D model, representing a generic geometrical feature of a plurality of real world objects and comprises meta information on surveying this generic geometrical feature, in particular wherein an untrained real world object is automatically measurable based on the automatic detecting and classifying of one or more of the generic geometrical features.

11. (Canceled) 

12. (Canceled) 

13. (Cancelled)

14. (Canceled) 

non-transitory computer program product comprising program code stored on a machine-readable medium, for executing a method according to claim 1.

16. (Previously Presented) The method according to claim 1, further comprising providing an autonomous measurement mode, which automatically measures geometrical features of a real world object automatically identified by the classifier in the real world pictures, according to trained meta information from the virtual 3d-model.















REASONS FOR ALLOWANCE
2.      The following is an examiner’s statement of reasons for allowance: 
         Prior art of record fails to teach or reasonably suggest automated loading and starting of the measuring of the direction and distance to a measurement point of the real world object upon the detecting and classifying of the real world object and of taking into account aging effects or structural deformation in the machine learning, when taking the claim as a whole.

         

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










				Contact
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov